DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed April 8, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In this case, the Foreign Patent included in the parent application 15/786,879 was GB 2362803 to Brunel University which appears to be the intended document.  The IDS, however, recites GB2363803 to Jonathon Whaley which is directed to a tufting machine.
Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on July 7, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 15 recite “form-fitting apparel item”.  It is unclear what is meant by “form-fitting”.  Any article of clothing that conforms at all to a user’s body would be considered form-fitting.  Furthermore, if the applicant intends that a certain tightness be included then the claim depends on the size of the individual wearer.  For example, if a person who normally wears a size “large” shirt that is not considered “form-fitting” decides to wear a size “medium” shirt, then the medium shirt could then be considered “form-fitting”.  Therefore, the claim depends on the user, and not the apparel and therefore the metes and bounds of the claim cannot be ascertained. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20130087180) in view of Vistakula (US 8397518) and Nordstrom (US 20140259267).
Regarding claim 1, Stark describes an apparel thermo-regulatory system (system 111) comprising: an apparel item (inner material layer 162 and heat collector 132, see Fig. 2 for general configuration and Fig. 8b for specific configuration utilized) formed from a flexible material (flexible material, para. 0080), the apparel item having an outer-facing surface and an inner-facing surface (see annotated Fig. 8b below); a dimensionally stable frame (thermally insulating middle layer 166/170) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b below), the dimensionally stable frame comprising at least one aperture (has an aperture to accommodate the module 10), the first surface of the dimensionally stable frame affixed to the outer- facing surface of the apparel item at a predetermined location (affixed to 162); 
and a thermoelectric module (thermoelectric generator 10) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b below), the first surface of the thermoelectric module positioned adjacent to the inner-facing surface of the apparel item (162).
The system of Stark does not explicitly describe an absorbent material applied to the second surface of the dimensionally stable frame.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Stark to utilize wetting material 46 from Vistakula rather than outer material layer 164 in order to promote evaporative cooling (Vistakula, col 7, ll. 11-14) and thereby improve the efficiency of the thermoelectric generator.
The system of Stark does not explicitly describe that the module is releaseably positioned within the at least one aperture of the dimensionally stable frame.
In related art for securing modules in garments, Nordstrom describes a similar apparatus in which the sensor can be removed and replaced (see Figs. 7A-10C).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Stark to include removable and replaceable modules so that the garment could be washed, or so that the module could be replaced if defective. 

    PNG
    media_image1.png
    367
    550
    media_image1.png
    Greyscale

Regarding claim 3, the system of Stark as modified includes the limitations of claim 3, but does not explicitly describe wherein the at least one aperture has a diameter between 23.6 mm and 26.6 mm.
Stark does describe that the top and bottom plates 14, 12 may be between 4 mm to 80, or more preferably between 5 to 25 mm (para. 0125).
Although Stark does not explicitly describe that the diameter of the hole to accommodate the module is between 23.6 mm and 26.6 mm it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the size of the aperture would be close to the size of the module (for example, between 23.6 mm and 26.6 mm).  Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0054).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the 
Regarding claim 4, the system of Stark as modified includes wherein the first surface of the thermoelectric module comprises a heating surface (is the hot side of the device), and wherein the second surface of the thermoelectric module comprises a cooling surface (is the cold side of the device, see for example Fig. 2 depicting relative location of hot and cold).  
Regarding claim 5, the system of Stark as modified describes the limitations of claim 5 but does not explicitly describe wherein the first surface of the thermoelectric module has a diameter between 27 mm and 29 mm.
Stark does describe that the plate surfaces may be between 4 and 80 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 27 and 29 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  
Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0081).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).

Stark does describe that the plate surfaces may be between 4 and 80 mm or more preferably between 5 and 25 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 22 and 23 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  
Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0081).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).
Regarding claim 7, the system of Stark as modified describes wherein the apparel item comprises a form-fitting apparel item (the item is form-fitting inasmuch as claimed because it is flexible and able to conform to a user’s body).  
Regarding claim 8, the system of Stark as modified includes wherein when the apparel item is in an as-worn configuration, the second surface of the thermoelectric module is in contact with a skin surface of a wearer (this is dependent on the wearer and is interpreted as intended use, user can put their hand over the module and touch the module).  


Regarding claim 18, the system of Stark as modified includes an apparel thermo-regulatory system (system 111) comprising: an apparel item (inner material layer 162 and heat collector 132, middle layer 166, see Fig. 2 for general configuration and Fig. 8b for specific configuration utilized) formed from a flexible material (flexible material, para. 0080), the apparel item having an outer-facing surface and an inner-facing surface (see annotated Fig. 8b below); a frame having a first surface and a second surface opposite the first surface (outer layer 164), the dimensionally stable frame comprising at least one aperture (has aperture to permit module to pass through), the first surface of the dimensionally stable frame affixed to the outer-facing surface of the apparel item at a predetermined location (affixed to 166); and a thermoelectric module (thermoelectric generator 10) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b below), the first surface of the thermoelectric module positioned adjacent to the inner-facing surface of the apparel item (see annotated Fig. 8b below).
The system of Stark does not explicitly describe that the dimensionally stable frame is entirely formed of an absorbent material.
In related art for thermoelectric systems Vistakula describes the application of a wetting material 46 and outer layer 86 over a thermoelectric module (col. 6, ll. 66-67, col. 7 ll. 11-14, col. 8, ll. 54-57).

The system of Stark does not explicitly describe that the module is releaseably positioned within the at least one aperture of the dimensionally stable frame.
In related art for securing modules in garments, Nordstrom describes a similar apparatus in which the sensor can be removed and replaced (see Figs. 7A-10C).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Stark to include removable and replaceable modules so that the garment could be washed, or so that the module could be replaced if defective. 

    PNG
    media_image2.png
    367
    550
    media_image2.png
    Greyscale


Regarding claim 20, the system of Stark as modified includes wherein the dimensionally stable frame is formed from one or more of a spacer mesh material or a non- woven material (foam materials, Vistakula, col. 7, l. 5). 

Claims 2, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20130087180) in view of Vistakula (US 8397518), Nordstrom (US 20140259267) and Kirk et al. (US 20170164685).
Regarding claim 2, the system of Stark describes the limitations of claim 2, but does not explicitly describe wherein the dimensionally stable frame is formed from a thermoplastic polyurethane.
Stark does describe that an insulative material such as Aerogel (para. 0087), or flexible plastic (para. 0080).
In related art for apparel Kirk describes that both TPU foam and aerogel can be utilized in a system for providing insulation properties (para. 0106).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Stark to replace the aerogel with TPU as the modification is the simple substitution of one art recognized material for another for the same purpose. 


a dimensionally stable frame (thermally insulating middle layer 166/170) and having a first surface and a second surface opposite the first surface (see annotated Fig. 8b above), the dimensionally stable frame comprising at least one aperture (has an aperture to accommodate the module 10), the first surface of the dimensionally stable frame affixed to the outer-facing surface of the apparel item at a predetermined location (affixed to 162); and a thermoelectric module (thermoelectric generator 10) having a first surface and a second surface opposite the first surface (see annotated Fig. 8b above), the first surface of the thermoelectric module positioned adjacent to the inner-facing surface of the apparel item (162) wherein the first surface of the thermoelectric module and the second surface of the thermoelectric module comprise a heating surface and a cooling surface opposite the heating surface (one side is adjacent a heated area and therefore is a heating surface, and the other side is adjacent a cooled area and is therefore a cooling surface, see Fig. 2).  
The system of Stark does not explicitly describe wherein the dimensionally table frame is formed from a thermoplastic polyurethane.
Stark does describe that an insulative material such as Aerogel (para. 0087), or flexible plastic (para. 0080).

Therefore it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify Stark to replace the aerogel with TPU as the modification is the simple substitution of one art recognized material for another for the same purpose. 
The system of Stark does not explicitly describe an absorbent material applied to the second surface of the dimensionally stable frame.
In related art for thermoelectric systems Vistakula describes the application of a wetting material 46 and outer layer 86 over a thermoelectric module (col. 6, ll. 66-67, col. 7 ll. 11-14, col. 8, ll. 54-57).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the device of Stark to utilize wetting material 46 from Vistakula rather than outer material layer 164 in order to promote evaporative cooling (Vistakula, col 7, ll. 11-14) and thereby improve the efficiency of the thermoelectric generator.
The system of Stark does not explicitly describe that the module is releaseably positioned within the at least one aperture of the dimensionally stable frame.
In related art for securing modules in garments, Nordstrom describes a similar apparatus in which the sensor can be removed and replaced (see Figs. 7A-10C).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Stark to include removable 
Regarding claim 11, the system of Stark as modified includes the limitations of claim 11, but does not explicitly describe wherein the at least one aperture has a diameter between 23.6 mm and 26.6 mm.
Stark does describe that the top and bottom plates 14, 12 may be between 4 mm to 80, or more preferably between 5 to 25 mm (para. 0125).
Although Stark does not explicitly describe that the diameter of the hole to accommodate the module is between 23.6 mm and 26.6 mm it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application that the size of the aperture would be close to the size of the module (for example, between 23.6 mm and 26.6 mm).  Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0054).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).
Regarding claim 12, the system of Stark as modified includes wherein a polarity of the thermoelectric module is selectively reversible such that the cooling surface becomes the heating surface and the heating surface becomes the cooling surface for selectively cooling or heating a wearer of the apparel item (heat source and heat sink can be reversed which would reverse polarity, see para. 0111).  

Stark does describe that the plate surfaces may be between 4 and 80 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 27 and 29 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  
Furthermore, the specification provides no criticality for these diameters and further states that diameters above and below these values are contemplated (para. 0081).  Therefore, because the only difference between the prior art and the claims is the relative dimensions of the claimed device and the device with the relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the art cited (see MPEP 2144.04(IV)(A)).
Regarding claim 14, the system of Stark as modified describes the limitations of claim 14 but does not explicitly describe wherein the second surface of the thermoelectric module has a diameter between 22 mm and 23 mm 
Stark does describe that the plate surfaces may be between 4 and 80 mm or more preferably between 5 and 25 mm.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the size of the plates to be between 22 and 23 mm depending on the area of the body that the module is placed.  For example, an arm band article may include a larger module than one designed for a back.  

Regarding claim 15, the system of Stark as modified describes wherein the apparel item comprises a form-fitting apparel item (the item is form-fitting inasmuch as claimed because it is flexible and able to conform to a user’s body).  
Regarding claim 16, the system of Stark as modified includes wherein when the apparel item is in an as-worn configuration, the second surface of the thermoelectric module is in contact with a skin surface of a wearer (this is dependent on the wearer and is interpreted as intended use, user can put their hand over the module and touch the module).  
Regarding claim 17, the system of Stark as modified further comprises a power supply unit electrically coupled to the thermoelectric module (battery coupled to module, para. 0091).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references are cited that include similar structural features but may not include thermoelectric, or include thermoelectric components but may not include a similar structure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALISSA L HOEY/Primary Examiner, Art Unit 3732